           Case 1:20-cv-01006-RP Document 20 Filed 10/05/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

    TEXAS LULAC, et. al;
                                                         Case No. 1:20-cv-01006-RP
                 Plaintiffs,
                                                         PLAINTIFFS’ AMENDED
    v.                                                   [EMERGENCY] MOTION FOR
                                                         TEMPORARY RESTRAINING
    GREG ABBOTT, et. al,;                                ORDER AND/OR PRELIMINARY
                                                         INJUNCTION
                 Defendants.



         PLAINTIFFS’ AMENDED [EMERGENCY] MOTION FOR TEMPORARY
            RESTRAINING ORDER AND/OR PRELIMINARY INJUNCTION

         Plaintiffs Texas LULAC, at al, respectfully move for a temporary restraining order and/or

preliminary injunction restraining Defendants Abbott and Hughs from enforcing, and the

Defendant County Election Officials from implementing, Governor Abbott’s October 1 Order

limiting absentee voting drop-off locations to one per county. Because of the urgency of this

matter, Plaintiffs request that the Court enter a temporary restraining order to remain in effect

pending a hearing and resolution of Plaintiffs’ motion for a preliminary injunction, in order to

return to the status quo ex ante, prior to issuance of the October 1 Order. 1

         Plaintiffs filed their Complaint on October 1, 2020 and moved for a preliminary injunction

and to set a briefing schedule on October 2, 2020. Plaintiffs filed their First Amended Complaint

on October 5, 2020. Plaintiffs now file this amended motion for temporary restraining order and/or

preliminary injunction with respect to their First Amended Complaint. Plaintiffs’ memorandum



1
 As evidenced in the Certificate of Service, Plaintiffs’ counsel have provided notice to Defendants’
counsel of this Motion, and have provided declarations demonstrating the immediate and irreparable harm
that will result to movant if a temporary restraining order is not expeditiously entered pending resolution
of Plaintiffs’ motion for a preliminary injunction. See Fed. R. Civ. P. 65(b)(1)(A) & (B).
             Case 1:20-cv-01006-RP Document 20 Filed 10/05/20 Page 2 of 4




and evidence in support of this Motion are filed concurrently herewith, along with a proposed

order.

          As set forth in detail in the contemporaneously filed memorandum of law, Plaintiffs are

likely to succeed on the merits of each of their moved-on claims and will suffer irreparable harm

absent relief. The balance of the equities also favors Plaintiffs. For these reasons, and in light of

the urgency of this matter, Plaintiffs are entitled to entry of a temporary restraining order and/or a

preliminary injunction. 2



    Date: October 5, 2020                               Respectfully submitted,

                                                        /s/ Chad W. Dunn
    Danielle M. Lang*                                   Chad W. Dunn (Tex. Bar No. 24036507)
    Mark P. Gaber*                                      Brazil & Dunn
    Ravi Doshi*                                         4407 Bee Caves Road
    Molly E. Danahy*                                    Building 1, Suite 111
    Caleb Jackson*                                      Austin, TX 78746
    Campaign Legal Center Action                        (512) 717-9822
    1101 14th Street NW, Suite 400                      chad@brazilanddunn.com
    Washington DC, 20005                                K. Scott Brazil (Tex. Bar No. 02934050)
    Tel: (202) 736-2200                                 13231 Champion Forest Drive, Suite 406
    dlang@campaignlegalcenter.org                       Houston, TX 77069
    mgaber@campaignlegalcenter.org                      (281) 580-6310
    rdoshi@campaignlegalcenter.org                      scott@brazilanddunn.com
    mdanahy@campaignlegalcenter.org
    cjackson@campaignlegalcenter.org

    *Pro Hac Vice Pending

    Luis Roberto Vera, Jr.
    LULAC National General Counsel
    The Law Offices of Luis Vera Jr., & Associates
    1325 Riverview Towers, 111 Soledad
    San Antonio, Texas 78205-2260

2
 In light of the timing of the Governor’s Order, and the need to move expeditiously towards seeking
immediate relief from this Court, Plaintiffs have not had the opportunity to engage in a Local Rule CV-
7(i) conference with the State Defendants’ counsel regarding this Motion. In light of the public statements
made by State Defendants about the Complaint, Plaintiffs are confident that they will not agree to any
out-of-court resolution of Plaintiffs' claims.
         Case 1:20-cv-01006-RP Document 20 Filed 10/05/20 Page 3 of 4




(210) 225-3300 (office)
(210) 225-2060 (fax)
lrvlaw@sbcglobalnet
          Case 1:20-cv-01006-RP Document 20 Filed 10/05/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I certify that on October 5, 2020, the foregoing was served on all parties of record registered

for CM/ECF notifications, and is also being provided by e-mail to the following counsel for

Defendants.



Defendants Abbott and Hughes: Patrick Sweeten (patrick.sweeten@oag.texas.gov)

Defendant Debeauvoir: Sherine Thomas (sherine.thomas@traviscountytx.gov)

Defendant Hollins: Susan Hays (hayslaw@me.com)

Defendant Oldham: Justin Pfeiffer (justin.pfeiffer@fortbendcountytx.gov)



                                                              /s/ Chad W. Dunn
                                                              Chad W. Dunn
